Citation Nr: 0307675	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-18 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from June 1977 to April 
1980.  The appellant also served on active duty from March 
1981 to November 1983.  He was discharged from his second 
period of service under other than honorable conditions by 
reason of misconduct due to commission of a serious offense.  
In January 1999 the Naval Discharge Review Board determined 
that the discharge was proper as issued and that no change 
was warranted.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in December 2000 
when it was remanded for an administrative decision regarding 
the character of discharge for the appellant's second period 
of active duty and any additional necessary development.

In an October 2001 administrative decision, the VARO 
determined that the appellant's discharge for his second 
period of service was dishonorable for VA purposes.

This case was before the Board again when it was remanded to 
afford the opportunity of a hearing regarding the October 
2001 administrative decision and to schedule an additional VA 
examination.  The requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant did not receive psychiatric treatment 
during service; he was described as psychiatrically normal.

3.  The appellant has not been diagnosed with PTSD.

4.  The appellant's current psychiatric disability of 
depression was first shown many years after service and is 
not due to any incident of service.


CONCLUSION OF LAW

The appellant does not have a current chronic psychiatric 
disorder that was incurred in service or within any 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that, at the appellant's 
June 1977 enlistment examination, he was evaluated as 
psychiatrically normal.  The appellant indicated that he did 
not have a history of frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, nervous 
trouble of any sort, or periods of unconsciousness.  At the 
appellant's April 1980 discharge examination, the appellant 
was evaluated as psychiatrically normal.  At his February 
1981 Navy examination, the appellant was evaluated as 
psychiatrically normal.  The appellant indicated that he did 
not have a history of frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, nervous 
trouble of any sort, or periods of unconsciousness.  At the 
appellant's November 1983 administrative separation 
examination, he was evaluated as psychiatrically normal.

Information obtained from the Ordnance Shop, whose Internet 
address is "http://www.ordnance.org/mishaps/htm", shows 
that on May 26, 1981, an aircraft crashed into the deck of 
the USS NIMITZ.  Fourteen sailors were killed and 39 were 
injured from the crash and subsequent fire and explosions.

While the appellant was a participant at Base Camp, Inc., he 
attended PTSD support group meetings from April 1997 to June 
1997.

From October 1997 to December 1997 the appellant was treated 
on an inpatient basis by VA for alcohol withdrawal; 
continuous alcohol dependency; continuous cocaine dependency; 
cannabis abuse; and substance-induced mood disorder.  The 
appellant underwent detoxification.  He was hospitalized 
because of suicidal ideation.  During the course of the 
hospitalization, it was noted that, in addition to his 
problems of substance abuse, the appellant had grief and loss 
issues and "possible PTSD issues."

VA medical records show that in January 1998 the appellant 
was treated as a VA outpatient for diagnoses of cocaine and 
alcohol dependence and for mood disorder, not otherwise 
specified.

In a March 1998 statement, the director of a VA Vet Center, 
who was a national certified counselor, noted that the 
appellant had attended five counseling sessions at the Vet 
Center.  According to the director of the Vet Center, there 
was no substantive evidence of sub-diagnostic or full-
diagnostic PTSD in the appellant's file.

An undated medical record from HealthQuest shows psychiatric 
evaluation of the appellant approximately six months after 
his VA hospitalization in 1997.  Diagnoses included rule out 
PTSD; alcohol dependence; and personality disorder, not 
otherwise specified.

At a June 1999 VA PTSD examination, the examiner reviewed the 
appellant's claims folder, which included some military 
records with information on his court martial during his 
second period of service.  The appellant had been treated as 
a VA outpatient in the chemical dependency program after 
having been hospitalized at the Murfreesboro, Tennessee, VA 
Medical Center (VAMC) in 1997.  He was not currently on any 
medications.  He was born and reared in Memphis, Tennessee.  
His parents had much conflict in their marriage via his 
father's weekend alcohol abuse, which resulted in emotional 
abuse towards his mother.  The appellant was very evasive 
regarding any physical violence by his father towards his 
mother and the children.  His father and mother were both 
living, and the father had retired from the defense depot.  
The appellant received good grades in high school but decided 
to quit before his senior year to go to work and make some 
money.

He joined the Navy at age 17 in mid-1977 and was sent to 
Orlando Navy base for basic training and advanced education 
in engine repair.  He also received his GED certificate 
during that time.  He was then assigned to a submarine 
tender, the USS HOWARD W. GILMORE, in the engine room at 
Norfolk, Virginia.  His first incident occurred a few months 
in to his cruise when he went ashore on liberty in Sardinia.  
He and another black sailor, the only minority individuals in 
the engine room, frequented a beer club close to the ship 
that the whole white crew also attended.  He described the 
atmosphere in the club as racial with confederate flags and 
KKK signs decorating the walls and the rest of the crew, the 
engine crew especially, verbally taunting the appellant and 
his shipmate.  In the final visit to this club, one of the 
sailors with a reputation of being a bully had the bartender 
put micro dots of LSD into their beers.  When he and his 
friend drank the beer they both had immediate reactions of 
dizziness, blurred vision, and harboring delusions.  They 
made it back to the ship, but the appellant's reaction lasted 
for days, ending in the sick bay.  At one point he made it to 
the deck thinking he saw the ship on fire and almost jumped 
overboard but was saved by nearby sailors.  He and his friend 
were seen by their superiors; accusations were made and 
denied by the engine crew.  Sensing the growing racial 
tension, the commander of the ship ordered both black sailors 
assigned to other ships as soon as possible.  Amidst the 
taunts by a hostile engine crew they were flown back to 
Naples, Italy.  He was transferred to the USS PUGET SOUND, a 
destroyer tender, where he finished his tour of duty without 
incident two years later and was discharged honorably in 
early 1980.

He returned to Memphis to find a job freeze at all government 
facilities and did some odd jobs for about eight months or so 
before deciding to rejoin the Navy with a pledge from the 
recruiting officer that he be given shore duty.  After a 
brief orientation at Great Lakes Navy Base in Illinois, he 
was assigned to the USS NIMITZ, an aircraft carrier at 
Norfolk, Virginia, and was very disgruntled about this.

Six weeks into their cruise the appellant, then assigned to 
the electronics shop and trained on the job as an 
electrician, was working at a good height about the flight 
deck when he saw a plane make a faulty landing.  The plane 
crashed into the fuel section where the crews were refueling 
more planes causing enormous explosions, planes blowing up, 
and raging fires.  As the debris went flying, the appellant 
witnessed many sailors burned to death and recognized one of 
his crew mates, not a friend, as he died of burns.  The 
appellant finally panicked and ran from the area through the 
flying debris and fell down a flight of steel steps and 
injured himself.  He was not involved in any of the rescue 
operations.  About 100 or more sailors were injured and/or 
burned and the bodies of about 47 sailors were placed in body 
bags and placed in a refrigerated section close to the 
appellant's quarters.  The carrier sailed back to Norfolk 
immediately and the crew was given shore liberty for a few 
weeks before they went back to sea.

While on the next cruise, he was placed under the supervision 
of a Caucasian chief petty officer, who was well known among 
the minority sailors as a gay racist.  The chief assumed a 
hostile attitude toward the appellant almost immediately.  
The harassment was constant and resulted in the appellant 
being penalized f or several infractions when he confronted 
the chief.  The appellant was having bad dreams and 
nightmares and having trouble concentrating from the fire a 
few weeks previously, and the chief would criticize his work, 
call him names, and make him stand at attention for hours in 
front of his desk.  The appellant denied ever having been 
sexually assaulted by this chief or any other individual.

The next time the ship returned to the port at Norfolk, the 
appellant went AWOL for approximately 30 days.  He traveled 
to Texas to see an old shipmate who had since left the Navy.  
He drank and drugged hard during this time to "forget."  He 
returned to Memphis and at his family's urging turned himself 
in to authorities and, via a court martial, was sent to the 
Quantico Marine Corps station for 90 days imprisonment.  He 
described the confinement as "horrible."  Despite his 
pleas, he was sent back to the USS NIMITZ and assigned to the 
very same chief petty officer.  He was aboard the USS NIMITZ 
for almost another year, subject to the same harassment.  
Some of the crew, including white and black sailors, tired of 
the chief's homosexual and belligerent behavior and, at the 
instigation and organization of the appellant, began a 
petition for the chief's removal.  The chief learned of 
initiative and increased his hostility toward the appellant.  
The appellant's superiors, irritated with the poor morale 
resulting from the petition, the appellant's accusations, and 
the appellant's "insubordination," had a naval 
investigation instituted.  The results of the hearing or 
court martial were that the chief was ordered to retire from 
the Navy as soon as possible and the appellant was ordered to 
face punishment for discharge.  The appellant wanted to be 
released from the Navy.  He signed a waiver and was given a 
general discharge under other than honorable conditions.

After administrative paper work in Norfolk was completed, the 
appellant was dismissed from the Navy in November 1983.  He 
stayed in Norfolk for two years thereafter working as a fork 
lifter and then in construction.  He returned to Memphis in 
1985 and worked at the airport in maintenance until he got a 
job at the defense depot.  That job lasted for seven months 
before the appellant was fired for falsifying the portion of 
his application regarding his Navy court martial.  The 
appellant felt that he was "harassed" on the job because 
his father had had a hostile lawsuit against the depot before 
he was medically retired.

The appellant reported being homeless and staying at the 
local veterans transitional center and working at various 
jobs including the U.S. Post Office as a casual worker and 
attending PTSD meetings at the local veterans center due to 
bad dreams and nightmares of the ship catastrophe.  He was 
also drinking and drugging hard during these years to cope 
with his memories and his social situation.

He joined the Merchant Marines from 1990 to 1993.  He had 
been able to receive his abled body seaman licensure and was 
proud of this certificate.  His ship carried freight and arms 
to Operation Desert Storm.  He jumped ship to live with a 
woman in Jacksonville, Florida, and was employed in the 
grocery business for approximately one year.  He returned to 
Memphis briefly and then went to Dallas, Texas, after 
ostracizing himself with his parents, especially his father, 
and his siblings by his bad temper and his drug abuse.  He 
stayed in shelters in Nashville, Tennessee, working temporary 
services and attending alcohol and drug meetings.  He also 
attended veterans support groups at Base Camp, a private 
veterans center, but, between reported dreams and nightmares 
and his alcohol and cocaine abuse, he attempted suicide by 
overdose and was hospitalized at the Nashville VAMC and 
detoxified and was then sent to the Murfreesboro 
rehabilitation program for three months.  He was employed 
locally for about a year while taking medications for 
depression and sleep disturbance.  He gave up his medications 
due to side effects from one medication, which seemed to 
drive him "crazy."

He had been in Memphis for about a year painting homes and, 
since October 1998, had been employed by a company as a 
roofer.  He had abstained from drugs and alcohol for the 
previous year.  He traveled back and forth with a roofing 
crew to Oklahoma and Kentucky.  He had a girlfriend in 
Oklahoma and another in Kentucky, and he was quite close to 
both women.  He stated that he felt much better and 
productive without the alcohol and cocaine.  He lived with a 
male friend.  He visited his mother but had little 
interaction with his father.  He stated that his foreman and 
crew thought that he was "crazy"; however, he could not 
explain why they said that despite several attempt to 
explain.  His foreman thought that the appellant was the best 
worker and looked out for him.

The appellant still complained of occasional bad dreams and 
nightmares of the ship fire and, at times, sporadically saw 
the face of his dying shipmate (The appellant did not know 
the shipmate's name.) in his nightmares.  He tended to 
isolate himself but wanted to eventually find the "right" 
person and get married.  He enjoyed his present job and 
wanted to obtain medication to help him sleep better and stop 
the spells of feeling "bad."

On examination, the appellant appeared generally healthy and 
well nourished.  He was cooperative and had good eye contact.  
He was guarded and cautious in the initial hour of the 
session but was more friendly into the lengthy interview.  
His affect and mood were appropriate also when describing 
some of the traumatic material.  He was fully oriented in all 
spheres with fair memory and was verbally articulate.  His 
speech was normal in tone and volume.  There were no 
hallucinations, delusions, paranoia, or thought disorder.  He 
denied any suicidal ideation at present.  His intellectual 
functioning seemed to be in the average range or better, 
which was consistent with his occupational and vocational 
training history.

Since his drug history had been in remission, his symptoms of 
the Navy trauma had diminished significantly.  His anger 
remained over his treatment in the Navy in both above 
mentioned incidents in his two tours of service.  His social 
life and work patterns had improved via his maintenance of 
sobriety.  The examiner stated that, although the appellant 
continued to have occasional or sporadic symptoms, such as 
nightmares, of his past military trauma due to witnessing 
from a distance a horrific event aboard the USS NIMITZ, his 
physical integrity was not seriously threatened.  The 
appellant's year-long sobriety seemed to have diminished 
significantly the frequency and effect of his past recurrent 
and intrusive recollections of the event.  He did not make 
any efforts of avoidance of thoughts or feelings or 
conversation associated with the trauma or the activities of 
the people, places, and incidents listed above.  He could 
recall easily important aspects of his stress of both tours 
in the Navy, and he had been taking increased interest in 
participation in significant activities, wanting to bond with 
others, male and female, including members of his family.  
There was sleep disturbance and recurrent depressive episodes 
but, in his recent sobriety, he had been managing his anger.  
There were no reported signs of hypervigilance or high 
startle response.

The examiner concluded, "Evaluating all of the above, [the 
appellant] does not meet the full criteria for post traumatic 
stress diagnosis."  The examiner diagnosed recurrent 
depressive disorder; poly substance dependence, in remission; 
and personality disorder traits, not otherwise specified.

At a January 2003 VA initial evaluation for PTSD examination, 
the examiner carefully reviewed the appellant's claims 
folder, including the extensive history as previously 
reported.  When asked about current symptoms, he denied 
current sustained depressive symptoms.  He described himself 
as always nervous.  He noted that from 1996 to 1997 he took 
Zoloft and Paxil, but one of these medicines had caused an 
increase in the frequency of his bad dreams related to the 
accident aboard ship.  Two years ago, he had been in some 
groups for PTSD patients.  Now, he noted that he had dreams 
only every several months.  He denied any dreams related to 
his incident of harassment.  He noted that he previously 
thought daily about his incidents of harassment or the 
accident and became depressed.  He denied that that occurred 
now.  Now, he was depressed only if he thought about his life 
and how things had not worked out well.  He described his 
sleep as always having been restless, often because his arms 
were numb.  He noted that he was last suicidal back in 1998.  
He sometimes he felt as though he could hear his own 
thoughts, but he did not definitely describe hallucinations.  
He had an episode of near panic while when he was in doctor's 
office recently.  He described no current sustained 
depressive symptoms.

On examination, the appellant was freely talkative with mild 
anxiety over the examination and with some increase in 
anxiety when discussing the traumatic events during his time 
in the Navy.  There was no evidence of speech or thought 
disorder.  There was no current suicidal ideation, 
hallucinations, or paranoia.  There were no mood swings or 
inappropriate anger.  When asked about current events, he 
spontaneously focused on current concerns about war with 
Iraq.  He recalled three of three objects in five minutes.  
He was able to perform serial subtraction from 100 by sevens.  
He was able to perform other simple calculations.  He was 
able to give a price list for currently consumed goods and 
had ideas about how to manage his finances, which were 
currently meager due to unemployment.

The appellant presented himself during the exam essentially 
as he did at the June 1999 VA PTSD examination except that 
the depressive symptoms were no longer as prominent.  The 
appellant presented himself as potentially having PTSD 
related to his first tour in the Navy.  He presented himself 
as being racially harassed and described an incident where 
shipmates possibly put LSD in his drink.  He described 
himself as having been psychotic for two weeks after that, 
but there was no documentation of treatment in his record.  
There was also no documentation of treatment for depression 
or anxiety.  Thus, the examiner explained, the appellant did 
not qualify for diagnosis of psychiatric disorder during that 
tour.

During the appellant's second period of service, he witnessed 
a crash of a plane on the deck of the USS NIMITZ.  He was not 
directly involved in fighting the fire or assisting those 
injured.  His station was in the communication center.  He 
apparently did experience some PTSD-type symptoms 
intermittently for some years after that event.  The examiner 
explained, however, that on examination and during the prior 
June 1999 examination, the appellant did not present symptoms 
consistent with ongoing PTSD.  He did not present re-
experiencing or intrusive thoughts and ongoing depression and 
anxiety related to the event.  He did not meet criteria for a 
diagnosis of PTSD.  The examiner diagnosed substance abuse, 
in remission since 1998, and past history of depression, 
currently in remission.  The examiner added that review of 
sick calls while on active duty did not reveal documentation 
of any visits for psychiatric problems and thus current 
diagnoses could not be related by the examiner to the 
appellant's military service.  PTSD was not diagnosed.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the criteria 
required for service connection for disabilities in general 
and PTSD in particular.  The RO also informed the appellant 
that VA would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The letter and Supplemental 
Statements of the Case (SSOCs), issued in February 2002 and 
February 2003, also described the evidence that was used in 
deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOCs and the October 
2001 letter informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

As for VA's duty to assist a veteran, VA medical records have 
been obtained from VAMCs in Murfreesboro, Tennessee; Memphis, 
Tennessee; and Nashville, Tennessee, as well as a Vet Center 
in Memphis.  Records from Base Camp, Inc., and HealthQuest 
have also been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, the 
appellant was provided examinations in June 1999 and January 
2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the December 
2000 and August 2002 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.").

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")
 has held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290.  The Court has held, however, 
that a claimed stressor need not be confirmed in every 
detail.  Souzzi v. Brown, 10 Vet App 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).

In this case, the appellant does not meet the initial 
criteria of having been diagnosed with PTSD.  Although the 
appellant has been noted to have "possible PTSD issues" and 
has had "rule out PTSD" listed as a diagnosis-meaning that 
further evaluation is necessary to determine whether the 
patient has the mentioned condition-he has never been 
diagnosed with PTSD.  Further, at two VA examinations, the 
examiners have noted that the appellant did not meet the 
criteria for a diagnosis of PTSD because he did not have 
sufficient symptoms to establish the diagnosis.

Although the appellant attributes his symptoms to PTSD, a 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  See Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).

The VA examiners, both of whom do possess the required 
medical expertise to diagnose PTSD, opined that the appellant 
did not satisfy the criteria for PTSD.  Each examiner set out 
a detailed rationale supporting his opinion.  Because of some 
ambiguity in the rationale of the examiner who evaluated the 
appellant in June 1999, a second examination was conducted in 
January 2003.  The rationale for the second medical opinion 
established that the appellant did not meet the diagnostic 
criteria for PTSD because he lacked sufficient symptoms to 
establish the diagnosis.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
appellant does not have PTSD, the Board need not address the 
sufficiency of the appellant's stressors.

With regard to depression, the appellant was diagnosed with 
recurrent depressive disorder in June 1999.  At the January 
2003 VA examination, the examiner noted that the appellant's 
depressive symptoms were no longer as prominent as they were 
in June 1999.  The examiner listed a diagnosis of past 
history of depression, currently in remission.  There is no 
evidence of any psychiatric symptoms contained in the 
appellant's service medical records.  The first diagnosis of 
depressive disorder of record is more than 15 years after the 
appellant separated from service.  Even if a current 
disability of depression were present, medical expertise is 
required to relate a current disability to the appellant's in 
service or post-service symptoms.  Whether certain symptoms 
can be said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Clyburn v. West, 12 Vet. App. 296 (1999).

There is no competent medical evidence linking depression to 
any event or symptoms in service or to any appropriate 
presumptive period thereafter.  The only medical opinion as 
to whether the appellant has depression that is related to 
his military experience is from the January 2003 VA 
examination.  The examiner reviewed thoroughly the record and 
examined the appellant.  The examiner was unable to relate 
the appellant's history of depression to service.  The 
examiner explained that there was no documentation in the 
appellant's service medical records of any treatment for 
psychiatric problems.  No medical evidence has been presented 
that a current depressive disorder, if any, is a disability 
in itself that is related to active service.  Accordingly, 
because the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
PTSD and depression, the claims must be denied.

Finally, the Board notes that, as indicated in the 
Introduction, VA has determined that the appellant's 
discharge from service for the period of service from March 
1981 to November 1983 is dishonorable for VA purposes.  
Benefits administered by VA may not be paid when the period 
of service on which the claim is based was terminated by a 
dishonorable discharge.  38 C.F.R. § 3.12(d)(4) (2002).  
Because the rationale for the decision by the Board applies 
equally to both periods of the appellant's service, the above 
discussion has not been limited to the appellant's first 
period of service.  In other words, even if the appellant's 
service for his second period of service were not considered 
to be dishonorable for VA purposes, the decision of the Board 
would remain the same.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


